Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
 	THE claims are allowed because the particle size is seen to affect the solubility and degree of clumping of the arginine-silicate inosinate (ASI) complexes as disclosed in the specification.   The specification  discloses that various attempts have been made to solve ASI clumping and lowered solubility, a product with very small particles was made; however the product clumped very quickly when exposed to air.  Larger particle sizes were tested but had solubility problems and clumping problems in paragraphs (0036, 0037, 0039).    The closest prior art to  KUHLMANN (6,803,456) discloses spray drying the ASI complex with no recognition that particular particle sizes would affect solubility.  A secondary reference to White (US 2017/0348235 ) discloses a particle size of  50 microns ASI  up to about 1,500 microns (0023).  However, this range does not disclose the claimed ranges which were said to be more soluble.  Even if the 50 - 1,500 micron size encompassed the claimed micron size, the studies done in the present invention disclose that too small a micron size, i. e. 50 would have produced clumping.   Therefore, as the instant claims now disclose particular particle sizes which would have increased the solubility of the ASI complex and prevented clumping, it is seen that the instant claims are allowable.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday,  from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 6-21-2021